Citation Nr: 1827839	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-26 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for seizures.

3.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches.

4.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) and major depressive disorder.

5.  Entitlement to a compensable evaluation for a traumatic brain injury (TBI).

6.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Arthur V. Gage, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to April 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, August 2013, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In January 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased evaluations for PTSD and a TBI and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

During the January 2018 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal with respect to the issues of entitlement to service connection for a neck disorder and whether new and material evidence has been submitted to reopen the claims for service connection for seizures and migraine headaches. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issues of entitlement to service connection for a neck disorder and whether new and material evidence has been submitted to reopen the claims for service connection for seizures and migraine headaches.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

During the January 2018 Board hearing, the Veteran indicated that he wanted to withdraw his appeal with regard to the claims for service connection for a neck disorder and whether new and material evidence has been submitted to reopen the claims for service connection for seizures and migraine headaches.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.  


ORDER

The appeal as to the issue of entitlement to service connection for a neck disorder is dismissed. 

The appeal as to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for seizures is dismissed. 

The appeal as to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for migraine headaches is dismissed.


REMAND

The Veteran was most recently afforded a VA examination in November 2012 with regard to his TBI and in August 2009 with regard to his PTSD.   During the September 2018 hearing, the Veteran reported a worsening of symptoms related to his PTSD, including difficulty maintaining hygiene, memory loss, and panic attacks, which were not noted on the August 2009 VA examination.  He also reported that he was disoriented at times with regard to place and had difficulty maintaining relationships, which was not noted on his November 2012 VA examination for TBI.  

The Board notes that the Veteran submitted psychological evaluations conducted by private psychologists in May 2015 and June 2016, which address the severity of his PTSD.  However, these evaluations do not offer a specific assessment of the level of the Veteran's social and occupational impairment as required by the rating criteria.  See 38 C.F.R. §§ 4.130, Diagnostic Code 9411; 4.124a, Diagnostic Code 8045.  

In addition, the Veteran reported that he attended a support group for individuals who have had head injuries.  A review of the claims file indicates that these records have not been associated with the file.  Given the report of potentially new symptomatology and the possibility that certain records have not yet been obtained, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD and TBI.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also finds that the issue of entitlement to TDIU is inextricably intertwined with the other issues being remanded.  As such, the disposition of the TDIU claim must be deferred pending the resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD and TBI, including any available records from a support group for those who have experienced head injuries.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD and major depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected TBI.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including  the Veteran's service treatment records, post-service medical records, and statements.
 
It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In so doing, the examiner should include an evaluation for each of the aspects that are characteristic of a TBI (cognitive, emotional/behavioral, and physical).

In addition, it should be noted that the Veteran is separately service-connected for PTSD and major depressive disorder.  If the examiner is unable to distinguish between the symptoms associated with the residuals of a TBI and any symptoms associated with those separately service-connected psychiatric disabilities, he or she should state so in the report and provide an explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the combined effects of his service-connected disabilities and any resulting impairment.

The examiner should address how the Veteran's service-connected disabilities alone result in functional impairment and comment on the Veteran's ability to function in an occupational environment.  If possible, he or she should also indicate if there is any form of employment that the Veteran could perform, and if so, what type (such as sedentary or physical labor).

A written copy of the report should be associated with the electronic claims folder.

5.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


